Citation Nr: 1140837	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  10-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland



THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Maryland Veterans Service Commission



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the VARO in Togus, Maine, that denied the Veteran's claim for service connection for hepatitis C because the evidence submitted was not new and material.  The Baltimore RO otherwise has jurisdiction of the claims folder.

The decision set forth below grants the application to reopen the claim for service connection for hepatitis C.  The underlying issue for service connection for hepatitis C is addressed in a Remand at the end of the decision below and is remanded to the RO by way of the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  Service connection for hepatitis C was denied by rating decisions in 2004, 2005, and 2006.  It was initially held that there was no valid diagnosis, and subsequently that the hepatitis was not related to service.  The Veteran was informed of the determinations and of his right to appeal, but did not do so.

2.  In a statement received in March 2007, the Veteran submitted a statement from a VA physician and asked that the decision denying him service connection for hepatitis C be reconsidered.  He stated "this is not an appeal."

3.  Evidence added to the record since the February 2006 decision was not previously before VA decision makers and relates to an unestablished fact.



CONCLUSIONS OF LAW

1.  The RO rating decision in February 2006 denying service connection for hepatitis C is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  Since entry of the decision in February 2006, new and material evidence has been received by VA with which to reopen the previously denied claim for service connection for hepatitis C.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA), (codified in part at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) imposes obligations on VA regarding its duties to notify and assist Veterans in developing claims for VA benefits.  As the disposition herein reached is favorable to the Veteran to the extent the claim is reopened, the need to discuss VA's efforts to comply with the VCAA is not necessary at this time.

Application to Reopen

When the Regional Office has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  Once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. §§ 5108, 7105.  If a notice of disagreement is not filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2011).  

Under the pertinent law and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence has been presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).  

The Board notes that the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010) changes the analysis of a claim to be reopened by stating the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material evidence standard.  The Court indicated the phrase must be viewed as "enabling" or reopening, rather than "precluding."  Id.  In that case it was indicated the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating the claim is "low."  Moreover, in determining whether the low threshold is met, consideration need not be limited to consideration as to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Factual Background and Analysis

A review of the record reveals that by rating decision dated in May 2004, service connection for hepatitis C was denied on the basis that VA had not received medical evidence showing a confirmed diagnosis of hepatitis C.  By rating decision dated in August 2004, the evidence considered included reports of laboratory studies from the Baltimore VA Medical Center in September 2001, the report of a VA examination of the Veteran in April 2004, and reports of VA outpatient records on periodic occasions between 2002 and May 2004.  It was indicated the medical records did not confirm a diagnosis of the presence of hepatitis C.  Reference was made to a particular laboratory study done in June 2004 but it was indicated that test had not been cleared or approved by the U.S. Food and Drug Administration.

A rating decision dated in March 2005 considered additional VA medical records confirming that the Veteran had hepatitis C.  The claim was therefore reopened.  Treatment note from an infectious disease physician dated in July 2004 reflected only one hepatitis C risk factor, and that was drug abuse while in Vietnam.  A letter from a physician dated in November 1998 reflected the Veteran had a period of heroin dependence, but had been abstinent since 1983.  The Veteran claimed risk factors including sharing razor blades, having unprotected sex, and injections.  It was indicated there was no medical evidence to associate his claimed risk factors many years earlier with the current diagnosis of hepatitis C.

By rating decision dated in February 2006, the previous denial of service connection for hepatitis C was confirmed and continued.  Reference was made to VA outpatient treatment reports dated between November 2004 and July 2005.  It was noted that there was no evidence in the service records showing any symptomatology or findings regarding hepatitis C, and while the evidence showed the Veteran might have contracted hepatitis C while serving in Vietnam, he reported such high risk behaviors as intravenous drug abuse.  He was told that VA regulations prohibit the grant of service connection as a result of substance abuse.  

In March 2007 VA received a request from the Veteran to reopen his claim for service connection for hepatitis C.  The Veteran's request stated that he was not filing an appeal at that time.  He asked for reconsideration of the decision denying him service connection for hepatitis C.  He attached a statement from a physician at the VA medical facility in Baltimore that he said indicated heterosexual activity was a recognized risk factor for hepatitis C infection.  The Veteran stated that his service treatment records demonstrated he was sexually active while on active service.  The Veteran submitted a copy of a September 2006 VA medical record indicating he had been evaluated at a VA facility for hepatitis C.  It was noted the Veteran asked the physician for a letter stating that sexual transmission of hepatitis C can occur.  The physician stated that as a hepatitis C virus investigator, "I can attest that heterosexual sexual transmission of HCV is now a recognized entity."  He noted that the Veteran reported episodes of gonorrhea in 1969 and 1970 in Okinawa, Japan, and in the Philippines.  The physician added that among possible risk factors for the Veteran, unprotected heterosexual transmission should be considered as a possible source of infection.

The credibility of the Veteran's statements with regard to his exposure to unprotected sex in service and this being responsible for his developing Hepatitis C must be presumed for the purpose of determining the newness and materiality of the evidence per Justus, 3 Vet. App. at 510.  The Veteran's statements, as well as the 2006 communication from the VA physician constitute evidence that is material because they tend to establish an unestablished fact, mainly, that the Veteran has hepatitis C at the present time that is attributable to his period of active service.  The recent evidentiary submissions, when viewed in the context of the prior denials, cure the evidentiary defects that previously existed.  Therefore, the application to reopen the claim for service connection for hepatitis C is granted.



ORDER

The application to reopen a claim for service connection for hepatitis C is granted.  The appeal is allowed to this extent.


REMAND

In view of the favorable determination above and VA's duty to assist, this case is REMANDED to RO through the AMC.

The Board notes that the Veteran was accorded an infectious disease examination by VA in January 2010.  The claims file was reviewed by the examiner.  The examiner indicated that review of the file showed that hepatitis C risk factors included sexual transmitted disease and intravenous drug abuse while in the military.  Following the examination, the examiner made a diagnosis of hepatitis C.  The examiner stated the "relationship of hepatitis with sexual activity in the military service is speculative."

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court indicated the phrase "without resort to speculation" should not become a "mantra that short circuits the careful consideration to which each claimant's case is entitled."  The Court explained the phrase "without resort to speculation" should reflect all notations of knowledge in the medical community at large, and not those of a particular examiner.  Before the Board will rely on an examiner's conclusion that an etiology opinion with speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent following review of the evidence.  The VA examiner in January 2010 did not explain the basis for his or her opinion.  Liver function tests and hepatitis panel were ordered by the physician and the results are in the claims file, but it is not clear that the physician referred to them in rendering the opinion.  The Veteran has submitted medical treatise articles referring to additional risk factors in addition to high risk sexual activity that may be responsible for his development of hepatitis C.  The Veteran and his representative have asked that the case be reviewed by a health care professional knowledgeable in infectious diseases for the purpose of addressing whether any and/or all the risk factors reportedly experienced by the Veteran during service might be responsible for his developing hepatitis C.

In view of the foregoing, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an examination by a physician knowledgeable in infectious diseases for the purpose of ascertaining whether he has hepatitis C, and if so, whether it is related to his military service.  The entire claims file must be made available to the examiner for review.  The examination report should include a history by the Veteran of the risk factors that he claims he experienced during service and the number of times that any of the risk factors took place.  He should be asked to be as specific as possible in his recollection of his reporting of the various risk factors.  Following review of the relevant medical evidence in the file, clinical evaluation, and any testing deemed necessary, the examiner is asked to provide an opinion with complete rationale, as to whether it is at least as likely as not (50 percent more likely) that the hepatitis C (if confirmed) that is now present is attributable to the Veteran's active service.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as to find against it.  If the conclusion cannot be reached without resort to speculation, the examiner should so indicate in the examination report and provide specific reasons why.

2.  After compliance with the above development, as well as with any other notice and development action required by law, VA should review the claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be given an opportunity for response before the case is returned to the Board.

3.  By this REMAND, the Board intimates no opinion as to any final outcome warranted.  No action is required by the Veteran unless otherwise notified by VA.  However, he is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2011), failure to cooperate by not providing more specific information and/or by attending a requested VA examination may result in an adverse determination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


